Title: To James Madison from Joseph Jones, 4 March 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 4th. Mar: 1794
It is with real pleasure I learn there is a probability of a favourable issue to the consultations in Boston on the commercial propositions. If, before Mr. Pinkneys communications are promulgated, the People of that City in general felt a degree of resentment to the unjust and unprecedented conduct of the British nation towards us, the knowledge that we have nothing to hope or expect from them in future but a continuation of the like treatment, cannot fail to excite in them just resentment & the adoption of such measures as are calculated to counteract the unwarrantable policy of the British nation—their present policy and views, so far as they can be seen through, appear to me to be replete with danger to the future freedom of commerce and navigation; for what is it they may not attempt, if not accomplish, (stimulated by pride and avarice) when they shall possess all the great maritime ports of France ⟨near⟩ their coast, the French Wt India islands, and those places in the Et. Indies belonging to France, and having as they have generally had, untill the increased navy of France held them in check, so great a superiority at Sea. From experience we know the British nation disposed to dictate what shall be law on the water, and to make that Trade contraband and neutral property liable to seizure and condemnation wch. the Law of nations does not justify—and why, because she has Power, and having Power may enforce obedience and submission to her will. Thus the Strong who are regardless of Law kick and buffet the weak, and if they complain, or speak big or saucily, are kicked and cuffed again, untill they tamely submit to the insolent and overbearing hand of oppression. If I am to be the drudge of another let me have the consolation to know that I have not tamely or voluntarily submitted to that Slavish condition but am reduced to it by force, not consent. The cordial reception of the New Minister from France and the apparent affection manifested for his Nation so contrary to what was exhibited through the course of Genets ministry may be well ascribed to the readiness with which the Convention gratified the desire of the Executive here, and to the different conduct and deportment of Fauchet on his arrival, and presenting his credentials to the Executive—but I hold it next to impossible that he can be duped, possessing the abilities he is said to possess, by the mere ceremony of what they call Court parade. The inveteracy wch. at present exists between France and Britain like oyl and water may for a moment appear to mix but will soon separate. Our Executive indeed seeing how much the people of America in general are attached to the French revolution, and how loudly, on many occasions, they complain of British injury and injustice, may have seriously resolved to pursue a more friendly course to France than it is supposed they have done for some time past, especially as Mr. Pinkneys communications will not authorise a different conduct, or an adherence to British policy. Should Gallatine loose his seat it will I think be a public misfortune, not only as I take him to be a staunch Republican, but a man of respectable Character and abilities. Tell Monroe and his little woman if she is returned I wish them well. Yr. friend & Servt
Jos. Jones
